Order filed September 30, 2015




                                   In The

                            Court of Appeals
                                   For The

                         First District of Texas
                                 ___________

                           NO. 01-14-00421-CR
                                 ____________

                  ERIC DEWAYNE SMALL, Appellant

                                     V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 209th District Court
                         Harris County, Texas
                     Trial Court Cause No. 0985103

                          AMENDED ORDER
      The Court has determined that one exhibit, defendant’s audio statement,
marked by the official court reporter as either State’s Exhibit 21 or State’s Exhibit
13 was not included as part of the reporter’s record forwarded to this Court on
appeal.

      Accordingly, the exhibit clerk of the 209th District Court is directed to
deliver to the Clerk of this Court defendant’s audio statement. See Tex. R. App. P.
34.5(f), 34.6(g)(2). The Clerk of this Court is directed to receive, maintain, and
keep safe this original exhibit; to deliver it to the justices of this Court for their
inspection; and, upon completion of inspection, to return the original of State’s
Exhibit 21 or State’s Exhibit 13 to the clerk of the 209th District Court.



                                              PER CURIAM